Citation Nr: 0309993	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  98 13 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to recognition as the child of the veteran on the 
basis of permanent incapacity for self support prior to age 
18.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel






REMAND

The veteran had active service from February 1969 to March 
1971.

In a Remand by the Board of Veterans Appeals (Board) in 
October 2001, the RO was asked to provide the veteran with 
information of the notification and development action 
required by the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475.  The letter which went out to 
the veteran in December 2002 is inadequate in that it did not 
explain to the veteran what evidence was needed to grant the 
benefit sought.  A remand by the Board confers on the 
appellant the right to VA compliance with the terms of the 
remand order and imposes on the Secretary a concomitant duty 
to ensure compliance with those terms.  See Stegall v. West, 
11 Vet. App. 268, 271 (1988).

In view of the current posture of the case and the 
comprehensive scope of the VCAA, the Board is of the opinion 
that further development is necessary.  The case is therefore 
REMANDED for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. § § 5102, 5103, 
5103A, and 5107, and the duty to assist 
regulations, found at 66 Fed. Reg. 45, 
620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).action.  For example, the 
veteran should be informed that there is 
no medical opinion of record as to 
whether or not his son was permanently 
incapacitated by the age of 18.  He 
should also be asked whether his son was 
found disabled prior to age 18 for 
purposes of any local, state, or federal 
benefits program, and, if so, he should 
be asked to furnish information as to 
that program and the medical or other 
evidence used for the program's 
determination of disability.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




